Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered October 7, 2005 in a personal injury action. The order, insofar as appealed from, granted plaintiff’s motion for partial summary judgment on liability under Labor Law § 240 (1) and denied third-party defendant’s cross motion for summary judgment dismissing the complaint and third-party complaint.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 26 and 30, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Kehoe, J.P, Gorski, Martoche, Smith and Pine, JJ.